PHELAN, J.
— The provision of the deed in trust in this case, under which the property was held to be subject to the debts of the husband, cannot, I think, be distinguished, in substance, from the provision of the deed in the case of Pollard et al. v. Merrill, 15 Ala. 169.
The words of the deed in the Pollard case were these: “To have and to hold, &c., for the separate and exclusive use, benefit and maintenance of the said Sarah Ann Webb and *417the said Wm. H. Pollard, during their joint lives, in no wise liable or subject to him, the said Wm. H. Pollard, or to the payment of any of his debts or liabilities now or hereafter existing.”
The words of the deed in this case are, in fact, hardly so strong in favor of the wife. They are as follows: "To have and to hold, &c., in trust, for and during the joint lives of them, the said John S. Greyer and Esther E. Bonneau, to and for the joint .use, benefit and behoof of them, the said John S. Greyer and Esther E. Bonneau, and to suffer and permit them to have, take and receive the issue, income, interest and profits arising from the said bonds and mortgages, to and for their joint use and benefit, without being in any manner subject to the debts, contracts or control of the said John S. Greyer.”
Upon placing the clauses from the two deeds in juxtaposition, it will be seen that they are so strictly alike, in their most material features, that I do not deem it necessary to do more than refer to the reasoning of the court in the case of Pollard, and the authorities there cited, and to say that the judgment below, in this case, is affirmed on the authority of that case.